Winslow, J.
The petitioner was tried for murder, April 10, 1878, upon an information charging, generally, wilful and felonious murder with malice aforethought. A simple verdict of guilty was rendered, not specifying any degree, upon which he was sentenced to imprisonment for life. He now asks for a writ of habeas corpus, and for his discharge from imprisonment thereon, because he claims that *682no judgment could lawfully be pronounced on the verdict, under the law as settled in Hogan v. State, 30 Wis. 428, and Allen v. State, ante, p. 22. It seems that the judgment was erroneous under these cases, but that fact does not authorize his discharge upon habeas corpus. The court had jurisdiction of the person and of the offense, but made a mistake in the judgment. Habeas corpus reaches only jurisdictional defects, and there is no such defect here. The case is ruled by the case of In re Graham, 74 Wis. 450.
By the Court.— Writ denied.